On Application for Rehearing.
Monroe, J.
In the application for rehearing, the attention of the court is called to the fact that the plea of prescription was not filed until after the plaintiff had finished offering evidence in rebuttal and the case had been closed. It is evident, therefore, that the defendant’s counsel had the advantage of introducing evidence with reference to the plea which they intended to file, and of which the counsel for the plaintiff were ignorant; and as there was judgment for plaintiff and no new trial asked for, she cannot be said to have had a hearing on the facts upon which the prescription is based. Under these circumstances, we *286are of opinion that the interests of justice will be best subserved by remanding, instead of dismissing, the suit, in order that further testimony may be heard upon the question whether the defendants’ building had ceased to settle more than one year prior to the assertion iby the plaintiff of her claim for damages.
It is therefore ordered, adjudged and decreed that the decree heretofore entered be set aside; and that there now be judgment reversing the judgment appealed from and remanding this cause for the taking of further testimony upon the question referred to in this opinion, the costs of the appeal to be paid by the appellee and those of the lower court to await the final judgment.
Rehearing refused.